Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/27/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021, 09/16/2021, 06/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. an inverter system with isolated voltage zones.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Asako  (Japanese Patent Application Publication JP 2021100305 A). 	Regarding claim 1, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) an inverter system (see Fig. 1) having a first voltage zone (“low voltage system”) and a second voltage zone (“high voltage system”) isolated with each other, comprising: a power unit (see Fig. 3, comprising 44), which is in the first voltage zone (44 is in the “low voltage system”), configured to provide an initial power (power of 44); a controller (controller comprising 30, see Fig. 2), which is in the first voltage zone (30 is in the “low voltage system”, see Fig. 1), configured to generate a power control signal (see output signal of 30 to 50 in Fig. 2); a power regulator in the first voltage zone (comprising 100, 101, 102, 104), wherein the power regulator is electrically connected to the controller and the power unit for receiving the power control signal and the initial power (power regulator comprising 100, 101, 102, 104 is connected to 30 and 44), and the power regulator outputs a first adjustable power (adjustable power input to 80, 82, 84, 86) according to the power control signal (see [0026] “the microcomputer 30 outputs drive information indicating the drive states of the power elements 1 to 6 to the isolated power supply 50.” and [0031] “the insulated power supply 50 changes the operating state of the insulated power supply 50 so as to correspond to the driving state of the power elements 1 to 6 based on the driving information indicating the driving state of the power elements 1 to 6.”); an isolated power supply (comprising 80, 82, 84, 86) having a primary part (80a, 82a, 84a, 86a) and a secondary part (80b, 82b, 84b, 86b) in the first and second voltage zones respectively (“a” parts are in the “low voltage system”, “b” parts are in the “high voltage system”), wherein the primary part is electrically connected to the power regulator for receiving the first adjustable power (see connections), and the secondary part outputs a second adjustable power (output power from 80b, 802b, 84b, and 86b) based on the first adjustable power (the output power of 80b, 802b, 84b, and 86b is proportionate to the input power of 80a, 82a, 84a, 86a, respectively, by the winding ratio of respective “a” parts and “b” parts); a driver in the second voltage zone (11-16, which are in the “high voltage system”), wherein the driver is electrically connected to the secondary part of the isolated power supply for receiving the second adjustable power (11 is connected to 80b, 13 is connected to 82b, 15 is connected to 84b, and 12, 14, 16 are connected to 86b), and the driver outputs an adjustable driving signal (signal output from 11-16 to 1-6, respectively) according to the second adjustable power (see [0031] “The insulated power supply 50 supplies a driving voltage to the drive circuits 11 to 16 and the like.” And [0020] “each drive circuit 11 to 16 is individually connected to each of the corresponding power elements 1 to 6 in order to drive and control the power elements 1 to 6.”); and an inverter in the second voltage zone (comprising 1-6, 1d-6d, which is in the “high voltage system”), wherein the inverter is electrically connected to the driver for receiving the adjustable driving signal (see [0020] “each drive circuit 11 to 16 is individually connected to each of the corresponding power elements 1 to 6 in order to drive and control the power elements 1 to 6”), and the inverter is controlled to perform a power conversion by the adjustable driving signal (the inverter converts DC power of 40 to three phase AC to 20 according to drive signals 8gxy, see [0027] “The microcomputer 30 outputs a drive signal 8 gxy for the drive circuits 11 to 16 to drive the power elements 1 to 6 to the drive circuits 11 to 16.” And [0028] “The microcomputer 30 operates the power conversion circuit 10 in order to control the control amount (torque) of the motor generator 20 to the command torque thereof. The control of the motor generator 20 is a control in which the power elements 1 to 6 are turned on and off so that the command current for realizing the command torque and the current flowing through the motor generator 20 match.”).

	Regarding claim 2, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the primary and secondary parts of the isolated power supply are electromagnetically coupled to each other for transforming the first adjustable power into the second adjustable power (80a and 80b, 82a and 82b, 84a and 84b, 86a and 86b constitute transformers, which are electromagnetically coupled to each other and transform power from the “a” parts to “b” parts).

	Regarding claim 3, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein a ratio of the first adjustable power to the second adjustable power is fixed (the ratio of windings 80a and 80b, 82a and 82b, 84a and 84b, 86a and 86b are fixed, hence the power ratios of “a” parts to “b” parts are fixed).

	Regarding claim 4, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the secondary part of the isolated power supply outputs a plurality of second adjustable powers (80b, 82b, 84b, 86b) based on the first adjustable power (based on respective “a” parts), the driver outputs a plurality of adjustable driving signals according to the plurality of second adjustable powers respectively (11-16 outputs respective driving signals to 1-6, according to the voltages provided by 80b, 82b, 84b, and 86b, respectively), the inverter comprises a plurality of switches (1-6) controlled by the plurality of adjustable driving signals respectively.

	Regarding claim 5, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the plurality of switches are IGBTs, MOSFETs, BJTs, SiC transistors or GaN transistors (see [0019], “the IGBT is adopted as an example of the first power element 1 to the sixth power element 6.”).

	Regarding claim 6, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) further comprising a power source (40) and an electric motor (20) in the second voltage zone (40 and 20 are in the “high voltage system”), wherein the inverter is electrically connected between the power source and the electric motor (the inverter comprising 1-6, 1d-6d is connected between 40 and 20), the inverter receives a DC power from the power source (DC power of 40) and converts the DC power into an AC power according to the adjustable driving signal (the inverter comprising 1-6, 1d-6d converts DC power of 40 to three phase AC to 20 according to drive signals 8gxy), and the inverter outputs the AC power to the electric motor (three phase AC is output from the inverter comprising 1-6, 1d-6d to 20).

	Regarding claim 7, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the inverter comprises a DC link capacitor (7) connected to the power source in parallel (7 is connected to 40 in parallel).

	Regarding claim 8, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the controller transmits a switch control signal to the driver through an isolation channel (see Fig. 2: 30 transmits switch control signals to driver 11 via isolation element 51), and the driver outputs the adjustable driving signal according to the second adjustable power and the switch control signal (driver 11 outputs gate driving signal according to the output of 50 and the output of 30 via 51).

	Regarding claim 9, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the first and second voltage zone are a low voltage zone and a high voltage zone respectively (the first voltage zone is a “low voltage system” and the second voltage zone is a “high voltage system”).

	Regarding claim 10, Asako discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the inverter is a traction inverter (See [0014] “the power conversion device 10 constitutes a three-phase inverter circuit. The power converter 10 is electrically connected to the motor generator 20. The motor generator 20 plays the role of an in-vehicle main engine. Further, the power conversion device 10 is connected to the high voltage battery 40.” Hence the inverter comprising 1-6, 1d-6d is a traction inverter, as it converts dc power from an on-board high voltage (HV) battery into ac power to drive the main motor of a vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2010/0302820 A1 discloses an inverter driver power supply circuit.	US Patent Application Publication US 2015/0365001 A1 discloses an isolated gate driver power supply for an inverter.
	US Patent Application Publication US 2020/0220489 A1 discloses an isolated driving power supply device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838